     Case 2:18-cv-00721-RFB-DJA Document 126 Filed 09/23/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      EVAN RATCLIFF,                                       Case No. 2:18-cv-00721-RFB-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      ROMEO ARANAS, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Defendants’ Motions to Seal (ECF Nos. 114 and 122),
12
     filed on September 4 and 17, 2020. The Court also considered Defendants’ Notice of Filing
13
     Exhibit B under Seal (ECF No. 124), filed on September 17, 2020.
14
            Defendants first seek leave of the Court to file Exhibit A under seal as it contains portions
15
     of Plaintiff’s medical records. (ECF No. 117). They represent that they have sent Exhibit A to
16
     the Facility Warden for review by Plaintiff upon a reasonable request. (ECF No. 114). The Court
17
     has reviewed the grounds for maintaining those records in Exhibit A under seal as confidential
18
     medical records and finds the Ninth Circuit’s directives in Kamakana v. City and County of
19
     Honolulu, 447 F.3d 1172 (9th Cir. 2006) and Center for Auto Safety v. Chrysler Group, LLC, 809
20
     F.3d 1092, 1097 (9th Cir. 2016) to be satisfied. It will maintain the seal on those records in
21
     Exhibit A (ECF No. 117) under the compelling reasons standard.
22
            Further, Defendants seek to file Exhibit B under seal as it also contains portions of
23
     Plaintiff’s medical records. (ECF No. 123). They represent that these documents have also been
24
     sent to the Facility Warden for Plaintiff’s review. (ECF No. 122). Similarly, the Court has
25
     reviewed the grounds for maintaining those records in Exhibit B under seal as confidential
26
     medical records and finds the Ninth Circuit’s directives in Kamakana v. City and County of
27
     Honolulu, 447 F.3d 1172 (9th Cir. 2006) and Center for Auto Safety v. Chrysler Group, LLC, 809
28
     Case 2:18-cv-00721-RFB-DJA Document 126 Filed 09/23/20 Page 2 of 2




 1   F.3d 1092, 1097 (9th Cir. 2016) to be satisfied. It will maintain the seal on those records in

 2   Exhibit B (ECF No. 123) under the compelling reasons standard.

 3          IT IS THEREFORE ORDERED that Defendants’ Motion to Seal (ECF No. 114) is

 4   granted and ECF No. 117 shall remain under seal.

 5          IT IS FURTHER ORDERED that Defendants’ Motion to Seal (ECF No. 114) is

 6   granted and ECF No. 123 shall remain under seal.

 7

 8          DATED: September 23, 2020.

 9
                                                          DANIEL J. ALBREGTS
10                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
